EXHIBIT C
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                         Eastern District
                                                       __________ Districtofof
                                                                             Virginia
                                                                               __________
                          Daniel Snyder
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No.
 Mary Ellen Blair and Comstock Holding Companies,                             )
                        Inc.                                                  )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To:                                                        Comstock Holding Companies, Inc.

                                                       (Name of person to whom this subpoena is directed)

    ’ Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: See Schedule A



 Place: Reed Smith LLP c/o Brittany Davidson                                            Date and Time:
          7900 Tysons One Place, Suite 500
          McLean, VA 22102

     ’ Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                                Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        08/10/2020

                                  CLERK OF COURT
                                                                                            OR

                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party)    Daniel Snyder
                                                                        , who issues or requests this subpoena, are:
Brittany Davidson, Esq.,7900 Tysons One Place, Suite 500, McLean VA 22102,bdavidson@reedsmith.com,7036414200

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            ’ I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            ’ I returned the subpoena unexecuted because:
                                                                                                                                                      .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00    .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:




         Print                         Save As...                  Add Attachment                                                             Reset
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF VIRGINIA

In re Application of Daniel Snyder
for an Order Directing Discovery from Ms.               Misc. Action No. _____________________
Mary Ellen Blair and Comstock Holding
Companies, Inc. Pursuant to 28 U.S.C. § 1782            SCHEDULE A



                                            DEFINITIONS

        1.      “Petitioner” or “Mr. Snyder” means petitioner Daniel Snyder, and all of his agents,

successors, assigns, attorneys and representatives.

        2.      “You” or “Comstock” means Comstock Holding Companies, Inc., and all of and

its officers, directors, representatives and employees, and shall include all of Comstock’s past or

present parents, subsidiaries, divisions, affiliates, assignors, assignees, officers, directors,

employees, agents, advisors, executives, attorneys, accountants, consultants, or representatives,

and any and all persons or entities acting or purporting to act for or on its behalf or under its control.

        3.      “Ms. Blair” means Ms. Mary Ellen Blair and all of her agents, successors, assigns,

attorneys and representatives.

        4.      “BLVD Reston” means the luxury apartment building known as “BLVD Reston

Station,” located at 1908 Reston Metro Plaza, Reston, Virginia 20190.

        5.      “BLVD Loudon” means the luxury apartment complex known as “BLVD Loudon

Station,” located at 43805 Central Station Drive, Ashburn, VA 20147.

        6.      “Eleven” means Eleven Internet Services LLP and all of its officers, directors,

representatives and employees, and shall include all of Eleven’s past or present parents,

subsidiaries, divisions, affiliates, assignors, assignees, officers, directors, employees, agents,

advisors, executives, attorneys, accountants, consultants, or representatives, and any and all

persons or entities acting or purporting to act for or on its behalf or under its control.
           7.    “MEAWW” means the website titled Media, Entertainment, Arts, WorldWide,

accessible at http://www.meaww.com.

           8.    The “First Defamatory Article” refers to the article posted on or around July 16,

2020 at the URL https://meaww.com/washington-redskins-owner-dan-snyder-to-step-down-

owing-to-sex-trafficking-allegations-fan-reactions, bearing the headline “Washington Redskins

owner Dan Snyder faces sex trafficking allegations; Internet says, ‘He was on Epstein’s list[.]’”

           9.    The “Second Defamatory Article” refers to the article posted on or around July 16,

2020 at the URL https://meaww.com/washington-redskins-dan-snyder-jeffrey-epstein-sexual-

harrasment-sex-trafficking-scandal-name-change, bearing the headline “#RedskinsScandal: Will

Dan Snyder rename Washington Redskins the ‘Epsteins’? Angry Internet screams ‘throw him

out[.]’”

           10.   The “July 16, 2020 Articles” refers collectively to the articles posted on MEAWW

on or around July 16, 2020 concerning Petitioner.

           11.   “The Washington Football Team” refers to the professional football team franchise

in the National Football League previously known as the “Washington Redskins.”

           12.   “Person” or “Persons” means natural persons, proprietorships, corporations,

partnerships, joint trusts, joint ventures, groups, associations, organizations, and all other entities.

                                         INSTRUCTIONS

           1.    Unless a particular request states otherwise, the relevant time period to which each

request refers is January 1, 2015 to present.

           2.    The past tense form shall be construed to include the present tense, and vice versa,

whenever such a dual construction will serve to bring within the scope of a request any response

that would otherwise not be within its scope.




                                                 -2-
       3.      The singular form of a noun or pronoun shall include the plural of the noun or

pronoun, and vice versa.

       4.      Each category of documents in these requests extends to any and all documents in

your possession, custody, or control, including all drafts and non-identical copies. A document

shall be deemed to be in your possession, custody, or control if it is in your physical custody, or if

it is in the physical custody of any other person and you (a) own such document in whole or in

part; or (b) have a right by contract, statute, or otherwise to use, inspect, examine, or copy such

document; or (c) have an understanding, express or implied, that you may use, inspect, examine,

or copy such document; or (d) as a practical matter, have been able to use, inspect, examine, or

copy such document. Such documents shall include, but are not limited to, documents that are in

the custody of any of your attorneys, representatives, or other agents.

       5.      All requests for the production of documents shall be construed to include any

additional documents responsive to these requests that are discovered or that come into your

possession after the date of production.

       6.      All documents should be produced either in the order and format in which they

were maintained in the normal course of business or in another format to be mutually agreed upon

by the parties. Documents should contain a clear indication of where each document ends and the

next begins. Documents maintained in a file folder or binder should be preceded by the file folder

or binder label, if one exists. All attachments to a document should be produced with the document.

All documents should be marked with a bates-stamp or similar serial document identifying system.

       7.      With respect to electronically stored information (“ESI”):

               a.      All electronic mail, HTML and dynamic files (including but not limited to

                       spreadsheets and databases) responsive to these requests that are maintained




                                                -3-
     in the usual course of business in electronic format shall be produced in

     their native format along with the software necessary to interpret such files

     if such software is not readily available.

b.   All other documents responsive to these requests that are maintained in the

     usual course of business in electronic format shall be produced in properly

     unitized, single-page TIFF Group IV format complete with full text extracts

     and all associated metadata.

c.   All documents responsive to these requests shall be produced with the

     metadata normally contained within such documents. If such metadata is

     not available, each document shall be accompanied by a listing of all file

     properties concerning such document, including, but not limited to, all

     information concerning the date(s) the document was last accessed, created,

     modified or distributed, and the author(s) and recipient(s) of the document.

d.   Under no circumstances should ESI be converted from the form in which it

     is ordinarily maintained to a different form that makes it more difficult or

     burdensome to use the ESI. ESI should not be produced in a form that

     removes or significantly degrades the ability to search the ESI by electronic

     means where the ESI is ordinarily maintained in a way that makes it

     searchable by electronic means. Databases or underlying data should be

     produced subject to discussions of production format issues with

     Petitioner’s counsel. If you decline to search or produce ESI on the ground

     that such ESI is not reasonably accessible because of undue burden or cost,

     identify such information by category or source and provide detailed




                              -4-
                       information regarding the burden or cost you claim is associated with the

                       search or production of such ESI.

       8.      If any document or data, including ESI, that you are requested to produce or identify

herein was at one time in existence, but has been lost, discarded, or destroyed, identify in writing

each document and provide the following information: (a) the date or approximate date it was lost,

discarded, or destroyed; (b) the circumstances and manner in which it was lost, discarded, or

destroyed; (c) the reason or reasons for disposing of the document (if discarded or destroyed),

including whether such destruction, etc., was pursuant to a written records retention or destruction

policy; (d) the identity of all persons authorizing the document and/or having knowledge of the

document; (e) the identity of the persons who lost, discarded, or destroyed the document; (f) the

identity of any persons having knowledge of the contents thereof; and (g) a detailed summary of

the nature and contents of the document, including the author(s) of the document(s), the name of

the person(s) to whom the document(s) was/were delivered or addressed, including indicated or

blind copy recipients, the date of the document(s), and a description of the subject matter thereof,

including any attachment or appendices, and the number of pages.

       9.      If you object in whole or in part to the production of any document or tangible thing

based on a claim of privilege or work product, or for any other reason, provide a list of the

documents being withheld and for each such document: (a) state and, if the privilege is governed

by state law, which state’s privilege rule is being invoked and (b) provide a description of the

document, including (i) the type of document; (ii) the general subject matter of the document; (iii)

the date of the document; (iv) the location and custodian of the document; (v) the author of the

document, the addressee of the document, any other recipients shown in the document, and, where




                                               -5-
not apparent, the relationship of the author, addressees, and recipients to each other; and (vi) the

basis for your objection, including the nature of the privilege which is being claimed.

       10.     If any of these documents cannot be produced in full, or if you object to producing

any document in full, you are to produce them to the fullest extent possible, specifying clearly the

reasons for your inability to produce the remainder and stating any information, knowledge, or

belief you have concerning the unproduced portion.

       11.     The specificity of any request herein shall not be construed to limit the generality

or reach of any other request herein.

                                 DOCUMENTS REQUESTED

       1.      All Documents and Communications concerning Ms. Blair’s tenancy at any

property managed by Comstock or any other affiliated property management company, including

but not limited to BLVD Reston and/or BLVD Loudon.

       2.      All Documents and Communications concerning Ms. Blair’s lease applications

and/or credit applications for any units she currently rents or previously has rented at BLVD

Reston and/or BLVD Loudon.

       3.      All Documents and Communications concerning Ms. Blair’s lease agreements for

any units at BLVD Reston and/or BLVD Loudon.

       4.      All Documents and Communications concerning any guarantor(s) on Ms. Blair’s

leases for any units at BLVD Reston and/or BLVD Loudon.

       5.      All Documents and Communications between You and any third parties concerning

Ms. Blair.

       6.      All Documents and Communications evidencing Ms. Blair’s rent and/or security

payments for any units in the BLVD Reston and/or BLVD Loudon.




                                               -6-
       7.     All Documents and Communications concerning the fair rental value of any units

that Ms. Blair currently is renting or previously has rented at the BLVD Reston and/or BLVD

Loudon.

       8.     All Documents and Communications concerning any lease incentives granted to

Ms. Blair in connection with her leasing units at BLVD Reston and/or BLVD Loudon.


Dated: August 10, 2020
       McLean, Virginia                   REED SMITH LLP

                                          By: /s/ Brittany Davidson______
                                              Brittany Davidson
                                          7900 Tysons One Place, Suite 500
                                          McLean, VA 22102
                                          Tel: (703) 641-4200
                                          bdavidson@reedsmith.com

                                          Rizwan A. Qureshi
                                          1301 K Street NW
                                          Suite 1000, East Tower
                                          Washington, DC 20005
                                          Tel: (202) 414-9200
                                          rqureshi@reedsmith.com

                                          Joseph Tacopina
                                          TACOPINA, SEIGEL & DEOREO
                                          275 Madison Avenue
                                          New York, New York 10016
                                          Tel: (212) 227-8877
                                          jtaopina@tacopinalaw.com

                                          (Admission Pro Hac Vice Pending)

                                          Attorneys for Petitioner
                                           Daniel Snyder




                                           -7-
